                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Dennis Grigsby,

              Plaintiff,

       v.                                   Case No. 2:19-cv-4427

David Joseph Bosley,

              Defendant.

                                    ORDER
       Plaintiff Dennis Grigsby, proceeding pro se, filed this action
under 42 U.S.C. §1983, alleging that David Joseph Bosley, an
assistant United States attorney, violated his civil rights in
connection with his prosecution in the Southern District of Ohio
for three counts of unarmed bank robbery under Case Number 2:10-cr-
105.     Plaintiff alleges that the defendant engaged in a civil
conspiracy with the judge assigned to his criminal case and his
defense counsel, that defendant obtained a rubber-stamped arrest
warrant which was not based on probable cause, that defendant is
liable      for   intentional   infliction    of   emotional   distress   and
malicious prosecution because the criminal case was dismissed, that
plaintiff should have received a plea offer, and that he should
have been sentenced to time served and released following the
dismissal of his case here rather than being transferred to
Indianapolis where additional criminal charges were pending against
him. In a report and recommendation filed on January 29, 2020, the
magistrate judge conducted an initial screen pursuant to 28 U.S.C.
§1915(e)(2).       The magistrate judge concluded that the allegations
against defendant fell within the scope of absolute prosecutorial
immunity, and recommended that the complaint be dismissed for
failure to state a claim upon which relief may be granted.
     This matter is now before the court for consideration of the
report and recommendation and plaintiff’s objection.                  If a party
objects within the allotted time to a report and recommendation,
the court “shall make a de novo determination of those portions of
the report or specified proposed findings or recommendations to
which objection is made.”      28 U.S.C. §636(b)(1); see also Fed. R.
Civ. P. 72(b).      Upon review, the Court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made
by the magistrate judge.”      28 U.S.C. §636(b)(1).
     As    the   magistrate   judge    correctly         explained,   28   U.S.C.
§1915(e) requires sua sponte dismissal of an action upon the
court’s determination that the action fails to state a claim upon
which relief may be granted.      Grinter v. Knight, 532 F.3d 567, 572
(6th Cir. 2008).    Courts conducting initial screens under §1915(e)
apply the motion to dismiss standard.              See, e.g., Hill v. Lappin,
630 F.3d 468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ. P.
12(b)(6)    standards   to    review       under    28    U.S.C.   §§1915A   and
1915(e)(2)(B)(ii)).
     In ruling on a motion to dismiss under Rule 12(b)(6), the
court must construe the complaint in a light most favorable to the
plaintiff, accept all well-pleaded allegations in the complaint as
true, and determine whether plaintiff undoubtedly can prove no set
of facts in support of those allegations that would entitle him to
relief.    Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Technologies, Inc., 520 F.3d 516, 519 (6th Cir. 2008);
Harbin-Bey v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005).                       To
survive a motion to dismiss, the “complaint must contain either


                                       2
direct or inferential allegations with respect to all material
elements necessary to sustain a recovery under some viable legal
theory.”    Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).
Conclusory allegations or legal conclusions masquerading as factual
allegations will not suffice. Id.          A motion to dismiss pursuant to
Rule 12(b)(6) will be granted if the claim shows on its face that
relief is barred by an affirmative defense.               Riverview Health
Institute LLC v. Medical Mutual of Ohio, 601 F.3d 505, 512 (6th
Cir. 2010). The defense of absolute immunity presents a legal
question which can be raised by a motion to dismiss under Rule
12(b)(6).     Bright v. Gallia County, Ohio, 753 F.3d 639, 648 (6th
Cir. 2014).     In ruling on the sufficiency of a complaint, courts
may consider matters of public record or materials appropriate for
the taking of judicial notice.        New England Health Care Employees
Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 501 (6th Cir.
2003).
     The public records of this court reveal that plaintiff was
charged in Case Number 2:10-cr-105 with three counts of unarmed
bank robbery.    Following the return of the indictment on April 22,
2010, an arrest warrant was issued by the clerk on April 23, 2010.
Plaintiff was found to be incompetent to stand trial, and the trial
judge ordered that he be committed to the custody of the Attorney
General for a determination of whether he could be restored to
competency.      After    the   evaluators     informed   the   court    that
antipsychotic medication would be necessary to restore plaintiff to
competency, the trial court held a Sell hearing and granted the
government’s     motion   for   the       involuntary   administration    of
medication.    That order was reversed by the Sixth Circuit Court of


                                      3
Appeals, which noted that certain factors weighed against the
government’s      interest   in   prosecution.            Following     remand,
plaintiff’s counsel filed a motion to dismiss the indictment and
for defendant’s release, and that motion was granted by the trial
court.
      As the magistrate judge noted, prosecutors are absolutely
immune from liability for their actions that are “intimately
associated with the judicial phase of the criminal process.”               Van
de Kamp v. Goldstein, 555 U.S. 335, 341 (2009).              Immunity may not
apply if the prosecutor is not acting as an officer of the court.
Id. At 342. However, prosecutors have absolute immunity from suits
for   malicious    prosecution    and       for   other   actions,    including
appearances at court proceedings and grand jury hearings and the
evaluation and presentation of evidence at pretrial and trial
proceedings.   Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir.
2020).
      The court agrees with the determination of the magistrate
judge that the alleged actions of the defendant were “intimately
associated with the judicial phase of the criminal process.”               Van
de Kamp, 555 U.S. at 341.          Plaintiff’s claims, including the
alleged malicious prosecution based on the initiation of criminal
proceedings in the 2010 bank robbery case, the alleged false arrest
stemming from the warrant issued upon the return of the indictment,
and the defendant’s participation as government counsel at the
arraignments and hearings held as part of the criminal prosecution,
are barred by the doctrine of absolute prosecutorial immunity. See
Buchanan v. Metz, 647 F. App’x 659, 668 (6th Cir. 2016)(false
arrest claim properly dismissed based on prosecutorial immunity);


                                        4
Howell v. Sanders, 668 F.3d 344, 351 (6th Cir. 2012)(prosecutor’s
decision     to   initiate      a    prosecution       is    protected   by   absolute
immunity); Ghaith v. Rauschenberger, 493 F. App’x 731, 470 n. 4
(6th Cir. 2012)(prosecutors’ actions as advocates at bond hearing
shielded by absolute immunity); Cady v. Arenac Cty., 574 F.3d 334,
341 (6th Cir. 2009)(prosecutor’s actions during plea bargaining
warrant absolute immunity); Boettger v. Fairchild, No. 17-4048-DDC-
KGS, 2017 WL 6371862, at *4 (D. Kan. Dec. 13, 2017)(prosecutor
acted as an advocate at competency hearing, performing a function
intimately associated with the judicial phase of the criminal
process which is protected by absolute immunity).
      Nothing in the plaintiff’s objection convinces the court
otherwise. Plaintiff argues that the government’s evidence was not
corroborated and that the charges against him were not supported by
probable cause.      He also summarily alleges for the first time that
the defendant acted in a civil conspiracy with an FBI agent to
arrest him without probable cause.               These allegations all concern
the defendant’s involvement in initiating the criminal proceedings
by presenting evidence to the grand jury and by securing an
indictment which resulted in the issuance of an arrest warrant
against plaintiff.         Defendant’s alleged actions were “intimately
associated with the judicial phase of the criminal process.”                       Van
de   Kamp,    555   U.S.   at       341.      Absolute       prosecutorial    immunity
therefore applies.
      In     accordance    with       the    foregoing,       the   court     overrules
plaintiff’s objection (Doc. 7), and adopts the magistrate judge’s
report and recommendation (Doc. 6).                         The allegations in the
complaint     demonstrate       that       defendant    is    entitled   to    absolute


                                             5
prosecutorial immunity. The complaint is dismissed in its entirety
for failure to state a claim upon which relief may be granted.


Date: February 21, 2020            s/James L. Graham
                            James L. Graham
                            United States District Judge




                                6
